Wright, J.
Plaintiff appeals, and assigns for error the action of the District Court in adopting the report of the referee appointed to hear and determine all matters involved in a case of mutual accounts. First, it is claimed that the finding of the referee was against the evidence: the testimony, however, instead of being conclusive against the finding, decidedly preponderates in favor of it. And, therefore, treating the finding as a special verdict, we have no right to set it aside.
*464The second point is, that plaintiff showed that he had, since the hearing, discovered testimony which was material and would change the result. A conclusive answer to this is that he does not show what diligence he used .to obtain this testimony. The witness, whose affidavit ■ accompanies the motion to set aside the report, and who is relied upon to change the result on a second hearing, was subpenáed by the plaintiff and present at the first trial. A general allegation that a party used due diligence to obtain testimony is not sufficient. He must show what he did do, that the Court may judge of its sufficiency. And a very strong case indeed should be made to justify a new trial on this ground when the witness relied upon was subpenaed and in Court. We have no such case before us, nor one approximating it. (1 Iowá, 216.)
Affirmed.